841 F.2d 1127
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lisa OLSON, Plaintiff-Appellant,v.GENCOM COMMUNICATIONS, INC., WWCK, Defendants-Appellees.
No. 87-1591.
United States Court of Appeals, Sixth Circuit.
March 3, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Judge.*
PER CURIAM.


1
Contending that a magistrate, sitting as a special master, misread the evidence at the trial of plaintiff's sex discrimination and breach of contract case, plaintiff asks us to overturn a judgment rendered by the district court on the basis of the master's report.  We agree with the district court that the master's findings of fact are not clearly erroneous, and we shall therefore affirm.


2
After a bench trial, the master found that plaintiff had not carried her burden of proof on any of the claims she advanced.  On appeal plaintiff takes vigorous exception to the master's interpretation of the evidence.  The master's findings of fact are not to be set aside unless clearly erroneous, however, Rule 52(a), Fed.R.Civ.P., and like the district court, we are unable to perceive any clear error that would require us to substitute our conclusions for those formed by the master after he had heard the witnesses testify.  Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Howard T. Markey, Chief Judge, United States Court of Appeals for the Federal Circuit, sitting by designation